 In the Matter Of INTERLAKE IRON CORPORATIONandAMALGAMATEDASSOCIATION OF IRON, STEEL, AND TIN WORKERS OF NORTH AMERICA,LOCAL No. 1657Case No. R-316Mr. Jack G. Evans,for the Board.Pope and Ballard, by Mr. Edward W. Ford,of Chicago, Ill., forInterlake Iron Corporation.Mr. ThurlowG. Lewis,of Chicago,Ill., for AmalgamatedAssoci-ation of Iron, Steel, and Tin Workers of North America, Local No.1657.Mr. John F. Cusack,of Chicago, Ill., for Employees Association ofInterlake Iron Corporation.Mr. Lester Asher,of counsel to the Board.DIRECTION OF ELECTIONNovember 9, 19.37The National Labor Relations Board, having found upon an ex-amination of the record in the above matter that a question affectingcommerce has arisen concerning the representation of employees ofInterlake Iron Corporation, Chicago, Illinois, and that the employeespaid on an hourly rate and the heaters paid on a monthlyrate em-ployed by the Company at its Chicago,Illinois, plant,excluding su-pervisory employees, cafeteria managers, patrolmen, watchmen, gate-men, first aid men, bus operators, and laboratory samplers and chem-ists, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National LaborRelations Act, 49 Stat. 449, and acting pursuant to the power vestedin it by Section 9 (c) of said Act, and pursuant to Article III, Section8, of National Labor Relations Board Rules and Regulations-Series1, as amended, herebyDIRECTS that,as part of its investigation to ascertain representa-tives for the purposes of collective bargaining with Interlake IronCorporation, Chicago, Ill., an election by secret ballot shall be con-ducted within a period of fifteen (15) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter67573-38-vol. iv-555I 56NATIONAL LABOR RELATIONS BOARDas the agent of the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among the em-ployees paid on an hourly rate and the heaters paid on a monthlyrate employed by the Company at its Chicago, Illinois, plant, onJune 24, 1937, excluding all supervisory employees, cafeteria manag-ers, patrolmen, watchmen, gatemen, first aid men, bus operators, andlaboratory samplers and chemists, and excluding all those employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by Amalgamated Association ofIron, Steel, and Tin Workers of North America, Local No. 1657, orEmployees Association of Interlake Iron Corporation for the pur-poses of collective bargaining,or byneither.MR. DONALD WAKEFIELD SMITHtookno part in the considerationof the above Direction of Election.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONNovember 20, 1937On November 9, 1937,the National Labor Relations Board,hereincalled .theBoard, issued a Direction of Election in the above-entitled matter.On November 11, 1937, and on November 15, 1937, Steel WorkersOrganizing Committee and Amalgamated Association of Iron, Steel,and Tin Workers of North America, Local No. 1657, respectively;filed with the Board requests that it amend the Direction of Electionby designating the petitioningunion as"SteelWorkers OrganizingCommittee for the Amalgamated Association of Iron, Steel, and TinWorkers of North America, Local No. 1657,affiliatedwith the C. I.0."Copies of said requests were served upon Interlake Iron Cor-poration and upon Employees Association of Interlake Iron Cor-poration, and no objection thereto has been received by the Board.The Board hereby amends its Direction of Election by strikingtherefrom the name, "Amalgamated Association of Iron, Steel, andTin Workers of North America, Local No. 1657", wherever it occurs,and substituting therefor the name, "Steel Workers Organizing Com-mittee for the Amalgamated Association of Iron, Steel, and TinWorkers of North America, Local No. 1657, affiliated with theC. I. O."MR. DONALD WAKEFIELD SMITHtook no part in the considerationof the above Amendment to Direction of Election. DECISIONS AND ORDERS57[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONNovember 23, 1937On November 9, 1937, the National LaborRelations Board, hereincalled the Board, issued a Direction of Election in the above-entitledcase, the election to be held within 'fifteen (15) days from the dateof the Direction.On November 11, 1937, and on November 15, 1937, Steel WorkersOrganizing Committee and Amalgamated Association of Iron, Steel,and Tin Workers of North America, Local No. 1657, respectively, filedwith the Board requests that it amend the Direction of Election bydesignating the petitioning union as "Steel Workers Organizing Com-mittee for the Amalgamated Association of Iron, Steel, and TinWorkers of North America, Local No. 1657, affiliated with the C. I. O."On November 18, 1937, the same parties filed with the Board ajoint request that the Direction of Election be further amended bystriking therefrom the words "or by neither", which appear in thelast line of said Direction of Election.Copies of said requests were served upon Interlake Iron Corpora-tion and upon Employees Association of Interlake Iron Corporation.In order to afford the Board opportunity to consider these requests,the Board hereby amends its Direction of Election issued on No-vember 9, 1937, by striking therefrom the words, "within a periodof fifteen (15) days from the date of this Direction", wherever theyoccur therein, and substituting therefor the words, "within a periodof thirty (30) days from the date of this Direction".MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Amendment to Direction of Election.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 7, 1937On November 9, 1937, the National LaborRelationsBoard, hereincalled the Board, issued a Direction of Election in the above-entitledcase, the election to be held within fifteen (15) days from the date ofthe Direction.Thereafter Steel Workers Organizing Committee andAmalgamated Association of Iron, Steel, and Tin Workers of NorthAmerica, Local No. 1657 filed with the Board requests that it amend'the Direction of Election by designating the petitioningunion as 58NATIONAL LABOR RELATIONS BOARD"SteelWorkers Organizing Committee for the Amalgamated Asso-ciation of Iron, Steel, and Tin Workers of North America, Local No.1657, affiliated with the C. 1. 0.", and also that the Direction of Elec-tion be further amended by striking therefrom the words "or byneither."On November 20, 1937, the Board' amended the Directionof Election, changing the name of the petitioning union as requested,and on November 23, 1937, the Board further amended the Direc-tion of Election by striking therefrom the words "within a periodof fifteen (15) days from the date of this Direction", and substitutingtherefor the words "within a period of thirty (30) days from thedate of this Direction."Employees Association of Interlake Iron Corporation, by John F.Cusack, its counsel, filed with the Board, on November 22, 1937, apetition and motion to amend the Direction of Election by addingcertain additional classes of employees to those eligible to vote atthe election, and on November 23, 1937, a petition joining in themotion to strike the words "or by neither" from the Direction ofElection.On December 2, 1937, counsel for Steel Workers Organizing Com-mittee appeared' before the Board at Washington, D. C., and orallyargued the motion to amend the Direction of Election by strikingtherefrom the words "or by neither."In order to afford the Board opportunity to consider these peti-tions and motions, the Board hereby amends its Direction of Electionissued on November 9, 1937, as amended, by striking therefrom thewords, "within a period of thirty (30) days from the date of thisDirection", and substituting therefor the words, "within a period ofsixty (60) days from the date of this Direction."MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Direction of Election.[SAME TITLE]SUPPLEMENT TO DIRECTION OF ELECTIONDecember 28, 1937By its Direction of Election dated November 9, 1937, as amended,the National Labor Relations Board, herein called the Board, as partof its investigation to ascertain representatives for the purposes ofcollectivebargainingwith Interlake Iron Corporation, Chicago,Illinois, directed the Regional Director for the Thirteenth Region,acting as the agent of the Board and subject to the provisions ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, to conduct an election by secret ballot among the em- DECISIONS AND ORDERS59ployees paid on an hourly rate and the heaters paid on a monthlyrate employed by said company, at its Chicago, Illinois, plant, onJune 24, 1937, excluding all supervisory employees, cafeteria manag-ers,patrolmen, watchmen, gatemen, first aid men, bus operators,and laboratory samplers and chemists, to determine whether theydesire to be represented by Steel Workers Organizing Committee forthe Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Local No. 1657, affiliated with the C. I. 0., or Em-ployees Association of Interlake Iron Corporation, for the purposesof collective bargaining, or by neither.On November 18, 1937, Steel Workers Organizing Committee andAmalgamated Association of Iron, Steel, and Tin Workers of NorthAmerica, Local No. 1657, filed with the Board a joint motion re-questing that the Direction of Election be amended by striking there-from the words "or by neither" appearing in the last line of saidDirection of Election.On November 23, 1937, Employees Associa-tion of Interlake Iron Corporation filed a petition stating that it hadno objection to the granting of the motion to strike the words "orby neither" and that it joined therein.Notice of a hearing for thepurpose of oral argument on this motion was served upon all theparties to this proceeding and also upon Charlton Ogburn, counselfor the American Federation of Labor and upon Lee Pressman,counsel for the Committee for Industrial Organization.Pursuantto the notice a hearing was held before the -full Board at Washing-ton, D. C., on December 2, 1937. Steel Workers Organizing Com-mittee availed itself of this opportunity for argument and appearedby its counsel, Anthony Wayne Smith.Section 9 (a) of the National Labor Relations Act reads as fol-lows : "Representatives designated or selected for the purposes ofcollective bargaining by the majority of the employees in a unit ap-propriate for such purposes, shall be the exclusive representatives ofall the employees in such unit for the purposes of collective bargain-ing . . ." The problems presented by this Section were ana-lyzed by the Board inMatter of R. C. A. Manufacturing Company,Inc.andUnited Electrical d Radio Workers of America 2and itwas there stated :Three interpretations of this language as applied to electioncases have been suggested: (1) the phrase, "majority of the em-ployees", refers to an affirmative majority of the employeeseligible to vote, so that to be certified as the exclusive representa-tive an organization must have received a number of affirmativevotes equal to a majority of the employees eligible to vote in theelection;-(2) the phrase "majority of the employees", refers to2 2 N. L. R. B. 159. 60NATIONAL LABOR RELATIONS BOARDthe employees participating in the election, so that the organiza-tionwhich is the victor in an election participated in by atleast a majority of the eligible employees is to be certified as theexclusive representative; (3) the phrase, "majority of the em-ployees", refers to a majority of the eligible employees votingin the election, so that the organization receiving a majority ofthe votes cast is to be certified as the exclusive representative(p. 173).After a detailed discussion of all the available decisions involvingthis problem, the Board concluded :It is an accepted canon of statutory construction that anunwise and unworkable interpretation is to be rejected if another,and sensible, interpretation is at hand.Consequently, we feelthat the third interpretation mentioned above, a majority of theeligible employees voting in the election, is required if the intentof Congress in enacting the Act is to be fulfilled. Such aninterpretation is in harmony with decisions of the SupremeCourt interpreting similar phrases to refer to the votes cast ratherthan to the number of eligible voters (p. 177).Following these cases the phrase, "majority of the employees,"in the Act must be interpreted as meaning a majority of theemployees who participate in the election, so that the organiza-tion receiving a majority of the votes cast is entitled to certifi-cation.Such an interpretation is both consistent with the broaddeclarations of the Act in favor of the procedure of collectivebargaining, since it facilitates the choice of representatives tocarry on that bargaining, and in accord with the general con-cepts and court decisions concerning elections (pp. 177, 178).In carrying out this principle of ascertaining the will of themajority of the employees, the Board has in cases involving onlyone ' labor organization directed that an election be conducted todetermine whether or not the employees desired that union to repre-sent them.The ballot in such cases provides a space to vote for,and a space to vote against, the named organization.Similarly, in elections involving two or more rival unions, theBoard has provided for a space on the ballot in which a voter mayindicate that he does not desire either of the named unions to repre-sent him.3 It is this space on the ballot, in which an employee isgiven the opportunity to vote against both named organizations,which is contemplated by the words "or by neither" appearing inthe Direction of Election in the present case.The motion to strikeBMatter of American France Line et at.andInternational Seamen'8Union of America,3N.L.R.B.64. DECISIONS AND ORDERS61out these words is aimed at removing from the ballot any additionalspace which allows the employees to vote against both organizationsand is intended to provide for a ballot with only two spaces, onenaming Steel Workers Organizing Committee for the AmalgamatedAssociation of Iron, Steel, and Tin Workers of North America,Local No. 1657, affiliated with the C. I. 0., and the other namingEmployees Association of Interlake Iron Corporation.It is obvious that with ballots of the type prescribed by the Boarda small number of employees voting "neither" may in some cases pre-vent either of the designated unions from securing a majority. Coun-sel for Steel Workers Organizing Committee argued that a minorityfavoring neither union might, therefore, thwart the desires of avastly greater number of employees and that the Board's policy wasplacing too much emphasis upon the rights of a minority.The Act, however, does not require an unwilling majority of em-ployees to -bargain through representatives. It merely guaranteesand protects that right of a majority if it chooses to exercise it.Yetif the opportunity of voting against the organizations named on theballot were denied, a majority might be forced against its will toaccept representation by one or other of the nominees.The policyadopted by the Board is designed merely to make sure that the votesrecorded for a particular representative express a free choice ratherthan a choice in default of the possibility of expressing disapprovalof both or all proposed representatives.Anything which is incon-sistent herewith inMatter of International Mercantile Marine Com-pany et al.andInternational Union of Operating Engineers, LocalNo.3,4 is hereby expressly overruled.-It was contended by counsel for Steel Workers Organizing Com-mittee that the privilege of an employee to indicate that he does notdesire either of the named unions to represent him, if it must bepreserved, could also be expressed by refraining from voting or bycasting a blank ballot. In line with other authorities both beforeand after 5 our decision, however, we indicated inMatter of R. C. A.Manufacturing Company, Inc. (supra)that those not voting wouldbe presumed to acquiesce in the choice of the majority who do vote,and thus the employee who does not desire to be represented by eitherdesignated union would not express this preference by refrainingfrom voting.As to the solution of casting a blank ballot, the prac-tice of the Board, again in line with other authorities," has been tohold that a blank ballot is to be regarded as a failure to vote by onequalified to do so.We see no advantage in forcing employees whoVtirgmaanRailway Company v.SystemFederationNo.40, 300 U. S. 515, 57 S Ct. 592.e The Association of Clerical Employeesof the AT. d S F. Railway System at al. V.Brotherhood of Railway and Steamship Clerks et al.,85 F. (2d)152 (C. C. A. 7th, 1936). 62NATIONAL LABOR RELATIONS BOARDdisapprove of the nominees to adopt the rather ambiguous methodof expression involved in casting a blank ballot, when their choicecan be clearly indicated by providing a space therefor.For the reasons which we have outlined, it is the conclusion of theBoard that a free expression of the desires of the majority of theemployees in the unit found appropriate in the present case demandsthat the ballot provide for a space in which employees may indicatethat they do not desire to be represented by either of the namedorganizations.The motion to amend the Direction of Election bystriking therefrom the words "or by neither" is hereby denied.In the event that the election in the present case results in noneof the three preferences obtaining a majority of the votes cast, wewill, upon the request of the labor organization receiving the greaternumber of votes, promptly direct a run-off election in which theballot,will allow employees the opportunity to vote for or againstthis organization.SteelWorkers Organizing Committee and Amalgamated Associa-tion of Iron, Steel, and Tin Workers of North America, Local No.1657, concluded their joint motion to delete the words "or by neither"with the following statement :And in the event this Honorable Board does not grant therequest of your petitioners as above set forth, the undersignedrespectfully request this Honorable Board to permit your peti-tioners to withdraw or dismiss the petitions heretofore filed inthese proceedings, and that said election under said Direction ofElection be not held.Corporation on November 23, 1937, states that it is in response tothe request to amend the Direction of Election by striking therefromthe words "or by neither" and joins in said request.No mentionismade of the further request that no election be held in the eventthe amendment is not allowed, and instead the petition of EmployeesAssociation prays that the election take place without further delay.Since the original and amended petition for investigation andcertification of representatives names Employees Association ofInterlake Iron Corporation as another known labor organizationclaiming to represent employees in the unit appropriate for collectivebargaining purposes, and this organization intervened and partici-pated in the hearing, and, as evidenced by the present state of therecord, desires that an election be held, the motion to dismiss thepetition for certification and investigation and to vacate the Direc-tion of Election is hereby denied.On November 22, 1937, Employees Association of Interlake IronCorporation filed its petition requesting. that the Direction of Elec- DECISIONS AND ORDERS63tion be amended by adding to those employees eligible to vote thefollowing: (a) Laboratory samplers paid on an hourly basis; (b)Clerks in the plant 'paid on a monthly basis; (c)Weigh-mastersor scalers paid on a monthly basis; (d) Timekeepers paid on amonthly basis; and (e) Homer E. Lynch, a utility man paid on amonthly basis.The petition further prayed for an opportunity tosubmit evidence relating to these employees, and also requested thatin the event no ruling concerning these employees was made by theBoard prior to the date of the election, that they be allowed to voteunder protest and thus cause no delay.On December 4, 1937, SteelWorkers Organizing Committee filed its objections to the granting ofthese requests.The Direction of Election of November 9, 1937, as-amended, wasissued for the purpose of securing the conduct of the election as soonas possible, and although the Board did not at the same timeissue a decision embodying complete findings of fact and conclusionsof law; the Direction of Election set forth the Board's carefully con-sidered conclusion relating to the employees constituting the unitappropriate for collective bargaining.Employees Association ofInterlake Iron Corporation was represented by counsel throughoutthe hearing held in this case and submitted evidence relating to theappropriate unit and the employees to be included therein.The rec-ord discloses that both labor organizations, together with InterlakeIron Corporation, offered testimony concerning all the employeesappearing on the pay rolls and included material involving the em-ployees which, the petition filed on November 22, 1937 contends,should be added to the list of eligible voters.The petition sets forthno facts which were not touched upon at the hearing. For thesereasons the motions presented by the petition of Employees Associa-tion of Interlake Iron Corporation are hereby denied.EDWIN S. SnrrTH, dissenting :I fully appreciate the force of the argument that a majority, notdesiring representation by any labor organization named on a ballot,should not be forced to be represented in collective bargaining by anagency which is merely the majority choice of an actual minority ofemployees participating in the election.This problem can be met,however, without raising the other difficulties presented by the solu-tion approved by the majority of the Board.I would permit the "or by neither" place to continue to appear onthe ballot.I would provide, however, that 'unless the ballots markedin this space constitute a majority of the ballots cast they should bedisregarded in tabulating the effective vote. * Under such an ar-rangement these ballots would merely have filled the role of indicat-ing to the Board that less than a majority of those voting do not 64NATIONAL LABOR RELATIONS BOARDdesire to be represented by either labor organization.The wishes ofthisminority should then properly be held ineffective to prevent achoice of,representative by the majority of the, employees who desirerepresentation by one of the contending agencies.If a majority of those casting ballots should mark their ballotsin, the "or by neither" space, no representatives should be certified.Otherwise, the choice of a majority of employees voting in favor ofrepresentation by one of the rival organizations should be declaredto be the 'representative of all.The purpose of an election under the Act is to allay an existing con-troversy over representation.The heart of that controversy in thecase before us is the wishes of the active partisans for either of thecandidates.It has already happened in the Board's experience withthe use of the "or by neither" place on the ballot ythat a minority ofa very few ballots so marked can destroy the bargaining choice of alarge majority of the employees who have voted for either one or theother contending labor organization.To permit the continuance ofa,device which can produce such illogical results seems to me entirelygratuitous, particularly when it does not appear to be required eitherby the purposes or the wording of the Act.